                                            Entered on Docket
                                            April 01, 2019
                                            EDWARD J. EMMONS, CLERK
                                            U.S. BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF CALIFORNIA




  1   David N. Chandler, Sr. SBN 60780
      DAVID N. CHANDLER, p.c.        The following constitutes the order of the Court.
  2   1747 Fourth Street             Signed: April 1, 2019
      Santa Rosa, CA 95404
  3   Telephone: (707) 528-4331
                                         ___________________________________________
  4   Attorneys for Debtors              William J. Lafferty, III
                                         U.S. Bankruptcy Judge
  5

  6

  7

  8                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
  9
       IN RE:                                       CASE No. 17-10828 WJL
 10
       FLOYD E. SQUIRES, III and                    CHAPTER 11
 11
       BETTY J. SQUIRES,
 12           Debtors.                      /       ORDER ON MOTION FOR SANCTIONS
 13

 14        The above captioned matter having regularly come on for hearing

 15   before the above entitled Court on the Motion of the Debtors herein

 16   for Sanctions for Failure to Produce Documents Pursuant to Order

 17   Compelling Production on March 27, 2019, David N. Chandler appearing

 18   for the Debtors and Andrew Adams appearing for the Claimants, and

 19   the matter having been argued and submitted, and cause appearing

 20   therefore,

 21         IT IS HEREBY ORDERED as follows:

 22         1.     That the Motion of the Debtors filed February 27, 2019 is

 23   granted.

 24         2.     California Receiver Group and Mark Adams, Claimants, are

 25   sanctioned the sum of $3,922.00 incurred as and for attorneys fees

 26   and said sum is payable to David N. Chandler, p.c. forthwith.

 27         3.     Claimants shall have thirty (30) days to discuss with the

 28 counsel for the moving party and to provide a privilege log where
Case: 17-10828 Doc# 653 Filed: 04/01/19 Entered: 04/01/19 12:01:05 Page 1 of 3
                                           1
   1   privilege has been claimed and parameters for production of the

   2   communications heretofore ordered to be produced, and production of

   3   any and all other documents pertaining to the assignment of the

   4   Receiver Certificates.

   5        4.     The matter shall be set for further hearing on May 8, 2019

   6   at 10:30 a.m. before the above entitled Court.

   7                                *** END OF ORDER ***

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case: 17-10828   Doc# 653   Filed: 04/01/19   Entered: 04/01/19 12:01:05   Page 2 of 3
                                                 2
   1                                 Court Service list

   2

   3   (None)

   4

   5

   6

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
Case: 17-10828   Doc# 653   Filed: 04/01/19   Entered: 04/01/19 12:01:05   Page 3 of 3
                                                 3
